Case 2:18-cv-07241-CAS-PLA Document 68-1 Filed 08/03/20 Page 1 of 9 Page ID #:1071



     1   JENNER & BLOCK LLP
         Andrew J. Thomas (Cal. Bar No. 159533)
     2   ajthomas@jenner.com
         Andrew G. Sullivan (Cal. Bar No. 301122)
     3   agsullivan@jenner.com
         633 West 5th Street, Suite 3600
     4   Los Angeles, CA 90071
         Telephone: (213) 239-5100
     5   Facsimile: (213) 239-5199
     6   Attorneys for All Defendants
     7

     8                      UNITED STATES DISTRICT COURT
     9                    CENTRAL DISTRICT OF CALIFORNIA
    10

    11   KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
    12   and all others similarly situated,
                                                    Class Action
    13                  Plaintiff,
                                                    DECLARATION OF STEFANIE
    14   vs.                                        TAUB IN SUPPORT OF
                                                    DEFENDANTS’ OPPOSITION TO
    15
         SCREEN ACTORS GUILD-                       PLAINTIFF’S MOTION FOR CLASS
    16   AMERICAN FEDERATION OF                     CERTIFICATION
         TELEVISION AND RADIO
    17
         ARTISTS, a Delaware corporation;
    18   AMERICAN FEDERATION OF                     Date:    September 14, 2020
         MUSICIANS OF THE UNITED                    Time:    10:00 a.m.
    19                                              Dept.:   8D
         STATES AND CANADA, a California
    20   nonprofit corporation; RAYMOND M.          Judge:   Hon. Christina A. Snyder
         HAIR, JR., an individual, as Trustee of
    21
         the AFM and SAG-AFTRA Intellectual
    22   Property Rights Distribution Fund;
         TINO GAGLIARDI, an individual, as
    23
         Trustee of the AFM and SAG-AFTRA
    24   Intellectual Property Rights
         Distribution Fund; DUNCAN
    25
         CRABTREE-IRELAND, an individual,
    26   as Trustee of the AFM and SAG-
         AFTRA Intellectual Property Rights
    27
         Distribution Fund; STEFANIE TAUB,
    28


                                     DECLARATION OF STEFANIE TAUB
Case 2:18-cv-07241-CAS-PLA Document 68-1 Filed 08/03/20 Page 2 of 9 Page ID #:1072


     1   an individual, as Trustee of the AFM
     2   and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; JON JOYCE,
     3   an individual, as Trustee of the AFM
     4   and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; BRUCE
     5   BOUTON, an individual, as Trustee
     6   of the AFM and SAG-AFTRA
         Intellectual Property Rights
     7   Distribution Fund; and DOE
     8   RESPONDING PARTY 1-10,
     9                  Responding Party.
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28


                                 DECLARATION OF STEFANIE TAUB
Case 2:18-cv-07241-CAS-PLA Document 68-1 Filed 08/03/20 Page 3 of 9 Page ID #:1073



     1                       DECLARATION OF STEFANIE TAUB
     2         I, Stefanie Taub, declare as follows:
     3         1.     Since April 15, 2018, I have served as Chief Executive Officer of the
     4   AFM & SAG-AFTRA Intellectual Property Rights Fund (“the Fund”). Prior to that,
     5   I served as a Trustee of the Fund for approximately six years. I am also a Defendant
     6   in this action. I submit this declaration in support of the Defendants’ opposition to
     7   the Motion for Class Certification filed by Plaintiff Kevin Risto in this action. If
     8   called to testify, I could and would testify as to the following facts based on my
     9   personal knowledge and based on information compiled by Fund staff at my
    10   direction.
    11         2.     The Copyright Act establishes a statutory license that allows certain
    12   digital music services (e.g., Sirius XM Satellite Radio), webcasts, and internet radio,
    13   to play copyrighted sound recordings so long as those services comply with the rates
    14   and terms of the statutory license. As part of this statutory scheme, the Fund is
    15   tasked with receiving from SoundExchange (a royalty collection organization) a
    16   portion of the royalties from music services that use the statutory license and
    17   distributing those royalties to non-featured performers who contributed to the
    18   recordings performed by those services.
    19         3.     Each annual influx of royalties received by the Fund from
    20   SoundExchange inaugurates a new “distribution cycle” in which the Fund
    21   determines how many of the tens of thousands of eligible recordings it will research
    22   and attempt to pay royalties on. In the past few distribution cycles, the songs in
    23   connection with which the Fund has distributed royalties (“Covered Recordings”)
    24   have numbered from around 14,000 to 16,000 individual songs per cycle.
    25         4.     The Fund distributes royalties in connection with this substantial, but
    26   limited, number of Covered Recordings to ensure that it focuses its research efforts
    27   on recordings for which significant royalties are due to non-featured performers,
    28   rather than devoting time and energy to researching recordings that were scarcely

                                                   1
                                  DECLARATION OF ANDREW G. SULLIVAN
Case 2:18-cv-07241-CAS-PLA Document 68-1 Filed 08/03/20 Page 4 of 9 Page ID #:1074


     1   played on SiriusXM, for example, and thus have generated only a few pennies or
     2   dollars in statutory royalties.
     3         5.     After the scope of Covered Recordings is determined in connection
     4   with a distribution cycle, the Fund attempts to distribute royalty payments to the
     5   non-featured performers who appear on the Covered Recordings. The Fund’s
     6   research department looks at multiple sources to identify and locate the correct non-
     7   featured performer(s) who performed on Covered Recordings, chief among them the
     8   information provided by the AFM and SAG-AFTRA (the “Unions”) pursuant to the
     9   Data Purchase and Services Agreement (the “Agreement”) entered into by the Fund
    10   and the Unions on July 22, 2013.
    11         6.     Pursuant to the Agreement, the Unions provide the Fund with access to
    12   session reports (also referred to by the AFM as B-Forms) and other information
    13   necessary to identify and contact royalty recipients. These session reports are
    14   originally submitted by the producers of Covered Recordings following the relevant
    15   recording session, and are designed to list all non-featured performers (both Union
    16   members and non-members) who appear on the Covered Recordings.
    17         7.     The Data Purchase and Service Agreement, and the Service Fee paid to
    18   the Unions pursuant to the Agreement, has been disclosed in the Fund’s
    19   Consolidated Financial Statements (“Annual Reports”) for each year following
    20   implementation of the Service Fee.
    21         8.     To obtain session reports for Covered Recordings, Fund researchers
    22   make individual email inquiries to the Unions’ local chapters, where the staff locate
    23   the requested records (which in some instances are still maintained by the locals in
    24   hard copy form) and transmit them to the Fund researchers. In addition, the Unions
    25   provide the Fund with identifying information from their member databases (e.g.,
    26   Social Security numbers, addresses) for non-featured performers who appear on
    27   Covered Recordings. This data includes identifying information both for current
    28

                                                   2
                                      DECLARATION OF STEFANIE TAUB
Case 2:18-cv-07241-CAS-PLA Document 68-1 Filed 08/03/20 Page 5 of 9 Page ID #:1075


     1   Union members as well as for non-members (e.g., former members, performers who
     2   have worked on Covered Recordings but have not joined, deceased performers, etc.).
     3         9.     When a performer who appears on a Covered Recording is located, the
     4   Fund’s Research Department contacts the individual to confirm his or her
     5   participation on the given recording. Once the Fund confirms it has identified the
     6   correct individual, the performer completes a Participant Information Form to
     7   receive royalties. Another department within the Fund, Participant Services, then
     8   reviews and processes the performer’s submitted information, verifies its accuracy,
     9   and ensures that a check is issued (or that a direct deposit is made). In each
    10   distribution cycle since the implementation of the Services Agreement, the checks
    11   and direct deposits that have been paid to participants have been subject to the 3%
    12   fee paid to the Unions pursuant to the Agreement.
    13         10.    The Fund is not able to locate all non-featured performers who
    14   performed on Covered Recordings. Often, session reports for Covered Recordings
    15   will list the full name of a non-featured performer on the track, but will lack
    16   additional identifying information (e.g., address, contact information) necessary to
    17   locate the performer. In other cases, the session report will list only a partial name
    18   or an apparent pseudonym of a non-featured performer, or a business entity
    19   associated with a non-featured performer. When the Fund is able to obtain partial
    20   identifying information for non-featured performers on Covered Recordings, the
    21   Fund’s researchers use resources such as LexisNexis, as well as social media (e.g.,
    22   Facebook, Twitter, LinkedIn, SoundCloud), the online White Pages, and the internet
    23   more generally to locate non-featured performers. Researchers also may consult the
    24   networks of Fund employees who have extensive contacts within the music industry.
    25         11.    In some instances, the Fund is unable to locate any session report for a
    26   Covered Recording, or else a session report can be located but doesn’t list any non-
    27   featured performers, despite the fact that instruments or background vocalists are
    28   audible on the track. When no identifying information can be found from session

                                                   3
                                    DECLARATION OF STEFANIE TAUB
Case 2:18-cv-07241-CAS-PLA Document 68-1 Filed 08/03/20 Page 6 of 9 Page ID #:1076


     1   reports (and even when some information can be found), the Fund’s researchers
     2   check numerous online music credits resources to find and/or verify sound recording
     3   credits, checking several sources if available.
     4         12.    If the Fund is unable to locate a performer after research is conducted,
     5   the information about the performer that is known by the Fund is entered into an
     6   Unclaimed Royalties list that is published on the Fund’s website.           When a
     7   performer’s full name is not available, entries on the Unclaimed Royalties list
     8   include partial names, pseudonyms, and/or associated business entities.
     9         13.    The Fund engages in extensive outreach efforts to promote awareness
    10   among non-featured performers of the existence of the Unclaimed Royalties list,
    11   including but not limited to social media campaigns, advertising in trade
    12   publications, formal presentations and presence at industry events, and
    13   collaborations with other professional organizations. Fund staff routinely monitor
    14   the Unclaimed Royalties list and attempt to track down performers on the list.
    15         14.    In each distribution cycle, the Fund allocates royalties to non-featured
    16   performers whom the Fund has identified as having appeared on Covered
    17   Recordings, but whom the Fund has so far been unable to locate (“Unclaimed
    18   Royalties”). Unclaimed Royalties are allocated to any non-featured performer who
    19   is known by the Fund to have appeared on a Covered Recording, regardless of
    20   whether the Fund has any identifying information for the non-featured performer.
    21         15.    Beginning in 2018, the Fund began setting aside 1.5% of its royalty
    22   distributions for payment of any additional claimants not represented on the
    23   Unclaimed Royalties list who may have appeared on Covered Recordings, but about
    24   whom the Fund was not aware when allocating royalties during the relevant
    25   distribution cycle (“Unidentified Claimants”).      To date, $1,791,905 has been
    26   allocated for the payment of Unidentified Claimants, which is separate from the pool
    27   of funds set aside to satisfy requests for Unclaimed Royalties.
    28

                                                   4
                                     DECLARATION OF STEFANIE TAUB
Case 2:18-cv-07241-CAS-PLA Document 68-1 Filed 08/03/20 Page 7 of 9 Page ID #:1077


     1         16.    When an Unidentified Claimant or a non-featured performer eligible
     2   for Unclaimed Royalties is located, either through self-identification or through the
     3   Fund’s ongoing research efforts, such performer undergoes the Fund’s previously-
     4   explained participant intake process. Following calculation of the balance of the
     5   royalties due to the performer from previous cycles, the performer is paid by the
     6   Fund either via check or direct deposit. Since 2014, the Fund has processed requests
     7   for Unclaimed Royalties from a total of 13,897 non-featured performers who were
     8   once on the Unclaimed Royalties list.
     9         17.    The Fund deducts the Service Fee from the funds in the Unclaimed
    10   Royalty pool at the point when the funds are allocated to the pool, rather than at the
    11   point the funds are paid out from the pool. Likewise, the pool of funds allocated for
    12   the payment of Unidentified Claimants is subject to Service Fee deductions at the
    13   point these funds are set aside in this pool, rather than the point at which funds are
    14   distributed from the pool.
    15         18.    The current total number of entries on the Unclaimed Royalties list is
    16   27,024. This is not a precise count of the individuals represented in the Unclaimed
    17   Royalty list. The figure is inexact because separate entries in the list may refer to
    18   the same performer. Where, for example, the entry consists of only a business entity
    19   name, or the instrument performed on a Covered Recording (e.g., “Bass 1”), it may
    20   be the case that multiple entries refer to the same individual. Additionally, entries
    21   referring to individuals with the same name (e.g., “John Jones”) are itemized as
    22   separate entries in the list until there is sufficient information to tie those entries
    23   together to the same individual.
    24         19.    As described in Paragraph 14 above, the Fund maintains a pool of
    25   Funds to satisfy future claims for Unclaimed Royalties. In Figure A below, the
    26   column labeled “Unclaimed Performer Allocations” lists the number of non-featured
    27   performers to whom Unclaimed Royalties were allocated by the Fund in each year
    28   from 2011 to 2018, but whose royalties remain undistributed as of the time of this

                                                   5
                                      DECLARATION OF STEFANIE TAUB
Case 2:18-cv-07241-CAS-PLA Document 68-1 Filed 08/03/20 Page 8 of 9 Page ID #:1078


     1   filing. The column in Figure A labeled “Current Remaining Unclaimed Royalties”
     2   lists the corresponding amounts of royalties currently held by the Fund in order
     3   satisfy these Unclaimed Performer Allocations from each of the relevant years.1
     4

     5        Figure A
     6               Unclaimed Performer Current Remaining Unclaimed Royalties
                     Allocations
     7         2011 8,932                $2,504,484.80
     8         2012 8,582                $3,322,507.13
               2013 8,268                $6,973,739.49
     9         2014 8,471                $8,765,147.21
    10         2015 10,324               $9,410,874.28
               2016 17,297               $7,886,950.63
    11
               2017 15,901               $7,656,072.46
    12         2018 15,065               $7,293,569.00
    13         20.    Recent amendments to the Fund’s Distribution Guidelines render all
    14   but certain that most performers currently on the Unclaimed Royalties list will not
    15   ultimately receive royalty distributions from the Fund. Pursuant to a March 2019
    16   amendment to the Fund’s Distribution Guidelines, funds that are allocated for the
    17   payment of Unclaimed Royalties will not remain indefinitely in this pool moving
    18   forward. Rather, any funds that remain in the Unclaimed Royalties pool six years
    19   after receipt are to be distributed on a pro rata basis to the non-featured performers
    20   that the Fund has previously paid successfully.
    21

    22
         1
    23    In his motion, Plaintiff states that the Fund has identified 61,298 non-featured
         performers on the Unclaimed Royalties list. This number corresponds with the
    24   number of remaining Unclaimed Performer Allocations from the years from 2011-
    25   2016 as of November 30, 2019. This number is higher than the total number of
         entries currently on the Unclaimed Royalties list (27,024) because many
    26   performers on the Fund’s Unclaimed Royalties list have been allocated Unclaimed
    27   Performer Allocations in multiple annual distribution cycles, and accordingly the
         total count of Unclaimed Performer Allocations across years is higher than the
    28   number of entries on the Unclaimed Royalties list.
                                                   6
                                    DECLARATION OF STEFANIE TAUB
Case 2:18-cv-07241-CAS-PLA Document 68-1 Filed 08/03/20 Page 9 of 9 Page ID #:1079
